952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Lester ROUDABUSH, Jr., Plaintiff-Appellant,v.H.W. FISHER;  Boyd Bennett;  Mr. Stephenson;  Aaron Johnson;Dene Pitts;  Officer Bogert;  Officer Stinson;  LieutenantHendren;  B. Macemore;  Sgt. Jenkins;  Sgt. G. Reavis;  Ms.Stokes, R.N., Defendants-Appellees.James Lester ROUDABUSH, Jr., Plaintiff-Appellant,v.H.W. FISHER;  Boyd Bennett;  James Brown, Major;  AaronJohnson, Defendants-Appellees.
Nos. 91-6118, 91-6119.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 2, 1991.Decided Dec. 17, 1991.

Appeals from the United States District Court for the Middle District of North Carolina, at Greensboro.  (CA-90-633, CA-90-634), Frank W. Bullock, Jr., District Judge.
James Lester Roudabush, Jr., appellant pro se.
Ronna Dawn Gibbs, North Carolina Department of Justice, Raleigh, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
James Lester Roudabush, Jr. appeals the district court's orders dismissing these 42 U.S.C. § 1983 (1988) actions.   Appellant's actions were referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988).   The magistrate judge recommended that relief be denied and advised Appellant that the failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.   Despite this warning, Appellant failed to object to the magistrate judge's recommendation.


2
This Court has held that the timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation where the parties have been warned that failure to object will waive appellate review.   Wright v. Collins, 766 F.2d 841, 846 (4th Cir.1985) (quoting  Carr v. Hutto, 737 F.2d 433, 434 (4th Cir.1984), cert. denied, 474 U.S. 1019 (1985)).   See generally United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).   Appellant has waived appellate review by failing to file objections after receiving proper notice.   We accordingly affirm the judgments of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.